UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6337


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD EARL BLONDEAU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (5:09-cr-00117-H-1; 5:11-cv-00124-H)


Submitted:   June 5, 2013                       Decided:   June 28, 2013


Before KING and    DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Earl Blondeau, Appellant Pro Se.     Seth Morgan Wood,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold Earl Blondeau, a federal prisoner, filed a 28

U.S.C.A. § 2255 (West Supp. 2012) motion contending, in relevant

part, that his trial counsel were unconstitutionally ineffective

in failing to consult with him regarding his desire to file an

appeal.   After we granted a certificate of appealability on this

claim   and    remanded      his   case     to    the     district    court   for   an

evidentiary hearing, United States v. Blondeau, 480 F. App’x 241

(4th Cir. 2012) (No. 11-7576), the district court found that

counsel   had     consulted        with    Blondeau       as   to    his   appellate

preferences     and   once    again       denied       Blondeau’s    § 2255   motion.

Blondeau appeals for the second time.

              We review the district court’s conclusions of law de

novo and its findings of fact for clear error.                      United States v.

Nicholson,     611 F.3d 191,    205       (4th    Cir.   2010).      The   term

“consult” as used in this context has “a specific meaning —

advising the defendant about the advantages and disadvantages of

taking an appeal, and making a reasonable effort to discover the

defendant’s wishes.”          Roe v. Flores-Ortega, 528 U.S. 470, 478

(2000).   Our review of the record convinces us that counsel gave

Blondeau “reasonable advice” when informing him that, in their

opinion, he did not have any meritorious issues to appeal.                          Id.

at 486; United States v. Poindexter, 492 F.3d 263, 268-69 (4th



                                            2
Cir. 2007).          See also Bell v. Jarvis, 236 F.3d 149, 164 (4th

Cir. 2000) (en banc) (explaining the deference owed to counsel’s

determination of which issues warrant appeal).

              With    respect        to     whether      counsel       made    “a    reasonable

effort to discover [Blondeau’s] wishes,” Flores-Ortega, 528 U.S.

at 478, we note that the testimony elucidated at the evidentiary

hearing provides a degree of support for Blondeau’s assertions.

See Bostick v. Stevenson, 589 F.3d 160, 166 (4th Cir. 2009)

(“‘Simply       asserting       the       view     that       an    appeal     would    not     be

successful does not constitute “consultation” in any meaningful

sense.’” (quoting Thompson v. United States, 504 F.3d 1203, 1207

(11th Cir. 2007)); In re Sealed Case, 527 F.3d 174, 175 (D.C.

Cir.     2008)    (even        where       defense       counsel       has     discussed       the

possible      merits      of    an    appeal       with       his    client,    he     fails    to

adequately consult his client if he makes “no effort to discover

his client’s wishes regarding an appeal”); Lewis v. Johnson, 359
F.3d 646,      660-61    (3d       Cir.    2004).           But    see    United     States v.

Doyle,    631 F.3d 815,       818    (6th       Cir.    2011)       (finding    adequate

consultation         where      counsel          explained          defendant’s        appellate

rights throughout the course of his representation); Keys v.

United    States,        545 F.3d 644,       647    (8th    Cir.     2008)    (same);

Bednarski v. United States, 481 F.3d 530, 534 (7th Cir. 2007)

(same).



                                                   3
            But, even assuming that Blondeau’s counsel failed to

adequately ascertain precisely how Blondeau wished to act upon

their advice not to appeal his sentence, Blondeau has failed to

demonstrate that he suffered prejudice from their conduct, given

that he admitted at the evidentiary hearing that he would not

have filed an appeal during the appeal period, on the basis of

counsel’s reasonable advice.        See Poindexter, 492 F.3d at 268-69

(in the context of an attorney’s failure to consult, “prejudice

will be presumed if the defendant can show that, had he received

reasonable advice from his attorney, he would have instructed

his attorney to file a timely notice of appeal.”).

            In other words, Blondeau essentially admits that, even

if counsel had asked him during the appeal period whether he

wished to file an appeal, he would have said no, on the basis of

the advice that counsel had given him.            As we have explained,

counsel’s advice was not unreasonable.           Thus, because Blondeau

has     failed   to   demonstrate   that   he   was    prejudiced    by   his

counsel’s failure to adequately consult him as to his appellate

preferences, his ineffective assistance claim must fail.                  See

id.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials



                                     4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5